Per Curiam.
These three suits were brought to recover damages fox personal injuries, and damages to an automobile.
They grew out of an automobile collision on April 5th, 1926, at the intersection of Washington and South streets, Elizabeth, New Jersey.
The cases were tried together resulting in verdicts for the plaintiffs. The defendant obtained rules to show cause and writes down four reasons for a new trial in each case, which are identical.
Only one of the reasons calls for any discussion, viz., the court refused to direct a verdict for the defendant Erieda Massapust when requested so to do.
The undisputed testimony shows that the defendants’ automobile that was in the collision was owned by the defendant Erieda Massapust, and at the time, it was being driven by her husband, William E. Massapust, on a trip to White Sulphur Springs, New York, to see his brother. The defendant Erieda Massapust told him not to take the automobile, but to go by train. She did not know that he had taken the automobile until the following Tuesday — the accident happened on Monday.
This brings the case squarely within the ruling of Doran v. Thomsen, 76 N. J. L. 754; that was a case of father and daughter. This is a case of husband and wife. And the eases of Lynch v. Zeilenbach, 4 N. J. Mis. R. 97; Eldridge v. Calhoun, 95 N. J. L. 168.
The rules in each case are made absolute as to Erieda Massapust and discharged as to William E. Massapust.